ROBINSON, J.
BANKS & BANKING.
(70 D3d) The rules and regulations of a corporation depositor pertaining to the mode by which its deposits may be disbursed, after a copy of such rules and regulations has been duly served upon its bank of deposit, become a governing part of the implied contract between such corporation and such bank as to existing and future deposits of such corporation with such bank.
CORPORATIONS.
(160 N2) A corporation upon which notice has been served can not escape the obligations arising out of the knowledge imputed to it by such notice by securing an additional charter and assuming an additional name, where it makes the ownership of stock in each corporation dependent upon ownership of stock in the other and in the same proportion.
(160 C6) An incorporated bank upon which a copy of the rules and regulations of a depositor corporation have been served, imposing additional duties upon the bank, can not avoid the duties so imposed by organizing its stockholders into a new corporation with a new name, where the relationship of its stockholders to each other and to the business • is in no way altered by such additional incorporation. In such a case a court will look through the form to the substance and will disregard the fiction of separate entity.
Day, Allen, Kinkade and Matthias, JJ., concur.